     Case 4:18-cv-05393-DMR Document 74-2 Filed 12/05/19 Page 1 of 4



     LORI E. ANDRUS (SBN 205816)
     lori@andrusanderson.com
 2   ANDRUS ANDERSON LLP
     155 Montgomery Street, Suite 900
 3   San Francisco, CA 94104
     Telephone:    (415) 986-1400
 4   Facsimile:    (415) 986-1474
 5
     Attorneys for Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT

 8                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                      OAKLAND DIVISION

10
      JANE DOE,                                      CASE NO. 4:18-cv-02420-DMR
11

12                    Plaintiff,                    DECLARATION OF

13           vs.
14    VIRGIN AMERICA, INC, and ALASKA AIR
15    GROUP, INC.,

16                    Defendants.

17

18

19

20

21

22

23

24

25

26

27

28

                                   DECLARATION OF
                                                                  Case No: 4:18-cv-02420-DMR
           Case 4:18-cv-05393-DMR Document 74-2 Filed 12/05/19 Page 2 of 4




       1    I,                     , declare as follows:
       2           I am 19 years old, and a child of
                                                                        , the Plaintiff in the above-entitled
       3  action. I have personal knowledge of the facts set
                                                                 forth in this declaration, and, if called as a
       4 witness, I could and would testify thereto. I am
                                                                                    and I have chosen to write a
       5 formal statement about the occurrences that happ
                                                               ened following the sexual assault of my mom,
       6                  . I have decided to write a statement to not only supp
                                                                                     ort and shed light on my
       7 perspective of how this attack affected my mom
                                                             , but to also stand for other women who have
       8 been affected by such a horrific act and to mak
                                                           e sure this never happens again. While I was not
      9 present for the act itself, I was present for the
                                                          months that followed the incident. The incident
     10 occurred in the month of October, but what
                                                        I witnessed was how it affected my mother in the
     11 months following.

 12               As soon as my mom,                       , returned from her business trip in Toronto I could
 13       feel there was something seriously bothering her
                                                                in the way she was carrying herself and acting.
 14       As her daughter, I have been able to create a bond
                                                                  with my mom that is unbreakable and I have
 15       learned so much about the woman she is. My mom
                                                                   is the most selfless soul I have ever known.
 16       She is conscious of others and puts everyone else
                                                                's happiness above her own. My mom has
 17       always been the biggest smile and the happiest pers
                                                                   on in the room, but that is not the woman who
 18      came home from that weekend. Once I \Vas able
                                                              to speak to her about what had happened during
 19      her weekend in Toronto, my mom sat me down and
                                                                    we talked about the attack. I could see the
20       fear and anxiety in her eyes as she explained wha
                                                               t had occurred. I remember the tears that ran
21       down her face and I could physically feel how muc
                                                                 h she was hurting. From this moment on, I was
22       able to understand what was affecting my mom emo
                                                                   tionally and physically. There were different
23      incidents where I would need to lay in bed with my
                                                                  mom or sit and hold her on the bathroom
24      floor while she cried, because she could not bear
                                                              to move because of the overwhelming anxiety
25      she felt and the fear that was still controlling her.
                                                              Because of the act that occurred my mom,
26                  , had to choose to remove herself from her corporate
                                                                               position with Research Now. A
27      position she had worked incredibly hard for and a
                                                               position she was incredibly optimistic about.
28      She eventually decided to remove herself in orde
                                                            r to begin to try and heal the wounds that

                                     DEC LAR ATIO N OF
                                                                                    Case No: 4:18-cv-02420-DMR
           Case 4:18-cv-05393-DMR Document 74-2 Filed 12/05/19 Page 3 of 4




      1    continued to affect her and return to American Airlines, where she continues to work today. This

     2     was one of the first examples of how the event that took place, affected my mom. Following her

     .3    career change, my mom gained some peace, but it was evident the wounds remained unhealed and

     4     the anxiety and fear continued to control her physically and emotionally.

     5             One early morning in May of 2017, seven months after the attack, I was upstairs in my

     6     room and I remember waking up to my mom asking me for help, because she was unable to take a

     .7    full breathe of air and was fearful she was going to collapse. I walked with her downstairs while

     8     she held her hands above her head and out our back door so she was able to get to fresh air. I

     9     filled a glass of water and we sat together until she was able to calm down. In this moment, I

 10        realized how much anxiety my mom still had to deal with from the attack. I genuinely feared for

 11        her physically because I was witnessing how much the repercussions of the attack were still in

 12        control of her.

13                 Still till this day, I still see how much the attack effects my mom. She continues to express

14        to me how she experiences fear and anxiety when riding in elevators, because of the memories of

15        the night of the attack. I remember how much she battled with herself over whether to choose to

16        take any court action. It took for my mom to see the strength within herself and the

17        encouragement from our family to stand up for herself and take the necessary actions to ensure

18        this attack does not go unnoticed. My mom lost a part of herself on the night of the attack that she

19        will never be able to get back. Even through the nights of holding her on the bathroom floor and

20        sitting and waiting for the fear and anxiety to pass, I will never be able to give back to her what

21        her attacker took from her. I will never be able to erase the memories of that night. I will never be

22        able to understand how my mom felt in those moments, but I will forever remember how the

23        attack affected my mom and how it will continue to affect her for the rest of her life.

24                Today, I write this statement because my mom deserves to have someone stand up for her.

25        The court deserves to hear how my mom lost a piece of herself. Because of an attack that

26        occurred on the weekend of October 23 rd , my mom has to continue to battle fear, anxiety, and

27        worry. I am writing this statement, because my mom was able to stand up for herself and make

28        sure what happened to her would never happen to any other woman again.                         made
                                                            2
                                       DECLARA TION OF
                                                                                    Case No: 4:18-cv-02420-DMR
         Case 4:18-cv-05393-DMR Document 74-2 Filed 12/05/19 Page 4 of 4




     1   the choice to fight for herself and other woman despite the fear and anxiety that continue
                                                                                                    s to
     2   affect the way she lives her life, because of the decision s made by one man on the weekend
                                                                                                     of
     3   October 23 rd • I declare under penalty of perjury pursuan t to the laws of the state of Californ
                                                                                                           ia that
     4   the foregoin g is true and correct and this declarat ion was executed on Novemb er 12,
                                                                                                2018.
     5                                                                      f
     6

     7

     8

     9

 10

 11

 12

13

14

15

16

17
18

19
20

21

22
23

24
25

26
27

28
                                                           3
                                     DECLARATION OF
                                                                                     Case No: 4:18-cv-02420-DMR
